HARALSON, J.
1. The relation- of vendor and A'endee -of land does not exist between the complainant and defendant, Kent. Lie did not sell the land to the complainant, and the latter did not purchase the same *608from, and owed the former nothing on account of a sale of the land. The contract between the parties was verbal, and there was no consideration for it, passing between them. The complainant could not sue and recover damages of defendant for its breach; and the general rule is, if an action at law will not lie on a contract to recover damages for its breach, equity will decline, to decree its specific performance or execution. Comer v. Bankhead, 70 Ala. 493.
The prayer of the bill is: “That upon the final hearing of this cause, your Honor make and enter a decree. rusting in this complainant the title, to the land he purchased from Adeline Hill, enforcing the -specific performance of the contract as set out in the bill, and for such other, further, additional or different relief as the facts may warrant or equity demand.” This prayer, though not as aptly drawn as it might have been for the declaration and execution of a constructive trust, is sufficiently comprehensive and apt to have; such a trust declared in favor of 'complainant against defendant, as the repository of the title of complainant to the said 10 acres of land, and to require him to convey the same to 'complainant. The words, “enforcing the specific performance of the 'contract as set out in the bill,” do not vitiate the prayer a-s one to enforce a constructive trust, and may, -without violence to the general purposes of the bill, he stricken as surplusage.
The inquiry [then is, a-s to this phase of the case, Do the facts as shown, justify the decree of a court of equity declaring and enforcing a constructive trust in favor of complainant against defendant, as to said 10 acres of land?
It cannot be denied, under the facts disclosed, that of land, and in receiving a court title of said 19 acres of land, and in receiving a court title to the 40 acres, acted for Dean as well as himself, and that Dean, as well as Mrs. Hill, trusted him to s-o act, upon the faith of the promise; he made, that he would, afterwards, convey -the 10 acres to Dean.
We have heretofore announced as a correct propo*609sition of law, that “Whenever one person is placed in such relation to another, by the act or consent of that other, or the act of a third person, or of the law, that he becomes interested for him, or interested with him in any subject of property or business, he is prohibited from acquiring rights in that subject, antagonistic to the person with whose interest lie has become associated." — Scottish U. & N. Ins. Co. v. Dangaix, 103 Ala. 388, 394; Waller v. Jones, 107 Ala. 331.
It requires no discussion of the facts disclosed to show, that Kent owned no interest whatever in Dean’s ten acres of land. He never paid a cent for it, and never pretended to own or have a title to the same, until he acquired it under the. conveyance of Mrs. Hill as guardian, executed under the orders of court to him, on the faith of his promise to Dean and Mrs. Hill, that he would convey to him the title to the same. This same conveyance was executed to him as stated, for the benefit of Dean as-well as for himself, in order that each should acquire a good title to the separate parcels they had theretofore purchased from and paid Mrs. Hill for, — the. title that, they had theretofore received from her being imperfect. This ’court title, as it is called, was devised to be procured, and was obtained by Kent, upon his promise, as the evidence 'satisfactorily shows, that he was procuring it for Dean and himself, and that he. would convey to Dean as agreed. To allow him to retain the title and deprive Dean of it, under these, circumstances, would he inequitable and unconscionable, and a.fraud upon Dean. Upon every sound principle of equity between them, he must be held to hold the title to the 10 acres in trust for Dean. •
Such trusts, termed c.r maleficio or ex delicto, are, as Mr. Pomeroy says, practically without limit, and in general, are properly applied, “Whenever the legal title to property, real or personal, has. been obtained through actual fraud, misrepresentation, concealments, or through undue influence, duress, talcing advantage of one’s weakness or necessities, or through any other simi*610lar means or under any other similar circumstances which render it unconscientious for the holder of the legal title to retain and enjoy the beneficial interest, equity impresses a constructive trust on the property thus acqxiired in favor of the one who is truly and equitably entitled to the same, although he may never perhaps have, had any legal estate therein; and a court of equity has jurisdiction to reach the property in the hands of the original wrong-doer or in the hands, of a subsequent holder, until a purchaser of it in good faith and without notice acquires a higher right, and takes the property relieved of the trust.” — 2 Pom. Eq. §§ 1053, 1055; 1 Story Eq. Juris. § 187; Manning v. Pippen, 86 Ala. 357; Moore v. Crawford, 130 U. S. 122.
2. The only question on the cross-bill of defendant, J. \V. Vest, is, whether or not he was a bona, ~fi.de purchaser for value without notice of complainant's claim to the 10 acres. The chancellor found that he had such notice as bound him, and in this wo concur. Dean, as it. satisfactorily appears, was in the actual possession of the land, at the time J. W. Vest acquired his mortgage from Kent, claiming it and exercising such acts of ownership over it of which the land was susceptible. Such claim and possession were sufficient to put the mortgagee on inquiry and charge him with notice.— Price v. Bell, 91 Ala. 180; Anthe v. Heide, 85 Ala. 236; Burt v. Cassety, 12 Ala. 734.
The. decree of the chancellor for whatever reasons rendered, is correct, and will he affirmed.
Affirmed,